                                  Case 20-24196-PDR                  Doc 1        Filed 12/31/20           Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ImmunSYS, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  12 SE 7th Street, Suite 607                                     2805 E. Oakland Park Blvd. #451
                                  Fort Lauderdale, FL 33301                                       Fort Lauderdale, FL 33306
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.immunsys.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-24196-PDR                  Doc 1         Filed 12/31/20             Page 2 of 20
Debtor    ImmunSYS, Inc.                                                                                Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 20-24196-PDR                      Doc 1        Filed 12/31/20              Page 3 of 20
Debtor   ImmunSYS, Inc.                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-24196-PDR                    Doc 1         Filed 12/31/20            Page 4 of 20
Debtor    ImmunSYS, Inc.                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 31, 2020
                                                  MM / DD / YYYY


                             X   /s/ Igor Keselman                                                        Igor Keselman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Jeffrey P. Bast                                                       Date December 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jeffrey P. Bast 996343
                                 Printed name

                                 Bast Amron LLP
                                 Firm name

                                 One SE Third Avenue, Suite 1400
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305.379.7904                  Email address      jbast@bastamron.com

                                 996343 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 5 of 20
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 6 of 20
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 7 of 20
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 8 of 20
                                    Case 20-24196-PDR                        Doc 1        Filed 12/31/20           Page 9 of 20


                                                     UNITED STATES BANKRUPTCY COURT
                                                                          Southern District of Florida
                                                                           www.flsb.uscourts.gov

 In Re:                                                                                   Case Number
 ImmunSYS, Inc.                                                                           Chapter 11


                                                                        Debtor(s)     /


     DECLARATION UNDER PENALTY OF PERJURY TO ACCOMPANY PETITIONS, SCHEDULES, FILING
                 FEE APPLICATIONS AND STATEMENTS FILED ELECTRONICALLY

Note: This declaration must be filed with each electronically filed initial petition or amended petition and must contain the imaged
signature of the debtor. This declaration must also be filed with an initial schedule, Application to Pay Filing Fee in Installments,
Application for Waiver of the Chapter 7 Filing Fee, SFA, Statement of Social Security Number, or Statement of Current Monthly
Income (OBF 22) not filed with the initial petition or any amended schedules, SFA, Statement of Social Security Number, and/or
Statement of Current Monthly Income (OBF 22) unless these documents contain an imaged signature of the debtor(s).

Check all documents that apply to this declaration

                                                                                             Application for Waiver of the Chapter 7 Filing Fee for Individuals Who
      Application by Individual Debtor to Pay Filing Fee in Installments                      Cannot Pay the Filing Fee in Full or in Installments
      Voluntary petition signed by me on                             December 31, 2020       Amended voluntary petition signed by me on
      Schedules signed by me on                                                              Amended schedules signed by me on
      Statement of Financial Affairs signed by me on                                         Amended Statement of Financial Affairs signed by me on
      Statement of Social Security Number(s) signed by                                       Amended Statement of Social Security Number(s) signed by
        me on                                                                                 me on
      Statement of Current Monthly Income (OBF 22)                                           Amended Statement of Current Monthly Income (OBF 22)
        signed by me on                                                                       signed by me on

I,      Igor Keselman, as CEO of the undersigned debtor(s) hereby declare under penalty of perjury as follows:

1.       I have reviewed and signed the original(s) of the document(s) identified above and the information contained in the Verified
         Document(s) is true and correct to the best of my knowledge and belief.

2.       I understand that Verified Document(s) filed in electronic form shall be treated for all purposes (both civil and criminal,
         including penalties of perjury) in the same manner as though signed or subscribed.

3.       I understand that the Verified Document(s) will be filed by my attorney in electronic form in connection with the above
         captioned case and that I have received and reviewed copies of the Verified Document(s) I have signed.

4.       I understand that my attorney is required by the court to retain the original signed Verified Document(s) for five years from
         date of discharge, dismissal or the conclusion of any pending appeals in this case and provide these documents to the court
         upon request at any time.

      I g o r                  K e s e l m a n
 Signature of Debtor                                                                        Signature of Joint Debtor (if applicable)
 (If non individual, authorized corporate representative)

 By Igor Keselman as CEO of Debtor ImmunSYS, Inc.
 Print or Type Name (and title if applicable)                                               Print Name

 Jeffrey Bast, Esq. 996343                                                                  305.379.7904
 Print or Type Name of Attorney for Debtor                                                  Phone:




LF-11 (rev. 03/06/12)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
    Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 10 of 20



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            2048145 Ontario Inc.
            120 Spinnaker Way, Unit 2
            Concord, ON L4K 2P6


            ADP - Payroll
            One ADP Boulevard
            Roseland, NJ 07070


            Advarra
            PO Box 74008070
            Chicago, IL 60674-8072


            Advent Health System
            400 Celebration Place
            Kissimmee, FL 34749


            ADVYZOM, LLC
            335 Snyder Avenue
            Berkeley Heights, NJ 07922


            Agustin V. Gago (DASH Consulting)
            19 Chapman Drive
            Massapequa Park, NY 11764


            Alina Caraballo
            11312 NW 65th St.
            Doral, FL 33178


            Aon Risk Services Central
            PO Box 955816
            St. Louis, MO 63195-5818


            Arch Insurance Co.
            One Liberty Plaza, 53rd Fl.
            New York, NY 10006


            Atlanta BioMedical Corporation
            305 Shawnee North Drive, Suite 250
            Suwanee, GA 30026


            Atlantix Partners
            800 Corporate Drive, Suite 408
            Ft. Lauderdale, FL 33336
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 11 of 20




        Baker, Donnelson,Bearman, Caldwell & Ber
        100 Light Street
        Baltimore, MD 21204


        BioEthicA, LLC
        4741 Jacob Ln
        Wentzville, MO 63387


        Black Diamond Networks Inc.
        23 Main Street, Suite 3
        Andover, MA 01812


        Blaise Group International, Inc.
        101 Pacifica, Suite 280
        Irvine, CA 92620


        Blue Cross and Blue Shield of Florida, I
        4800 Deerwood Campus Pkwy
        Jacksonville, FL 32248


        Borex Capital LLC
        122 E 42nd Street
        New York, NY 10170


        Box, Inc.
        900 Jefferson Ave
        Redwood City, CA 94065


        C&T INVESTMENT GROUP
        Palm Grove House, P.O. Box 428
        Roadtown, B.VI VG 1110


        Charles J. Link Jr., M.D.
        14137 South Shore Drive
        Clive, IA 50327


        Charlson International/Tianjin Medinux T
        3/F, Building 5,2 Haitai Fazhan 2nd Road
        Tianjin, China 00030-0384


        Clearview Limited, LLC d/b/a Grant Engin
        1800 N Greene St Ste E
        Greenville, NC 27836
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 12 of 20




        CNA Insurance
        151 N. Franklin St.
        Chicago, IL 60606


        Concept Group
        380 Cooper Rd.
        West Berlin, NJ 08093


        Conure Friedman C/O John Friedman
        812 Park Ave, Apt 2D
        New York, NY 20021


        Courthouse Place
        P.O. BOX 714674
        Cincinnati, OH 45271-4676


        CROWE, LLP
        PO Box 71570
        Chicago, IL 60694-1572


        Dang C&C Services
        13318 Tobiasson Rd
        Poway, CA 92066


        Daniel K. Recinella
        17 Tomahawk Trail
        Queensbury, NY 12806


        David G. Bostwick, M.D.
        4724 Lake Calabay Drive
        Orlando, FL 32837


        David Vaughan MD
        8754 Lake Tibet Court
        Orlando, FL 32838


        Donald Trump, M.D.
        11744 Stuart Mill Rd.
        Oakton, VA 22126


        Dorsey & Whitney LLP
        50 South 6th St
        Minneapolis, MN 55402
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 13 of 20




        Dotart LLC
        721 Crandon Blvd., Unit 208
        Key Biscayne, FL 33151


        Douglas Watson
        52 Liberty Corner Rd.
        Far Hills, NJ 07933


        E. David Crawford, M.D.
        1590 Little Raven
        Denver, CO 80204


        Eamonn P. Hobbs
        2804 NE 30th St
        Ft. Lauderdale, FL 33308


        Eucure Bipharma Co., Ltd.
        Rm.1202, Bldg 5, NO.2, South Ronghua Rd,
        Beijing, P.R.China
        100178


        Extra Space, Ft. Lauderdale
        4950 N Dixie Hwy
        Oakland Park, FL 33334


        Farnan Med-Dev Consulting, Inc.
        4200 NE 26th Ave.
        Ft. Lauderdale, FL 33310


        First Insurance Fund
        450 Skokie Blvd, Ste 1000
        Northbrook, IL 60062-7919


        Fish & Richardson
        3200 RBC Plaza, 60 S. 6th St.
        Minneapolis, MN 55404


        FJS Consultants
        Suite 8F, Hollywood Centre, 77-91 Queens
        Sheung Wan, Hong Kong


        Florida Department of Revenue
        5050 W. Tennessee Street
        Tallahassee, FL 32399-0180
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 14 of 20




        Florida Department of Revenue
        Miami Service Center
        8175 NW 12th Street, Ste 119
        Miami, FL 33126-1828


        Fox Hollow Consultants
        4025 North Federal Hwy. Unit A-112
        Ft. Lauderdale, FL 33306


        Frontage Labs
        700 Pennsylvania Dr.
        Exton, PA 19343


        Gabrielle Rossi
        301 SE Orchid St.
        Ankeny, IA 50023


        Gary Onik, M.D.
        401 East Los Olas Blvd, Suite 130-407
        Ft. Lauderdale, FL 33303


        George C. Prendergast, Ph.D.
        100 E. Lancaster Ave.
        Wynnewood, PA 19098


        Glenn Jones
        P.O. Box 13419
        Ft.Pierce, FL 34979


        Gregory Champion
        30 Kettles Way
        Queensbury, NY 12804-6413


        Howard Sharfman
        8017 Laurel Ridge Court
        Delray Beach, FL 33446


        Hylant Group, Inc.
        6714 Pointe Inverness Way
        Ft Wayne, IN 46806


        Igor Keselman
        512-1 Maison Parc Crt.
        Thornhill, ON L4J 9K1
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 15 of 20




        Internal Revenue Service
        Centralized Insolvency Operations
        PO Box 21126
        Philadelphia, PA 19114-0326


        Jeffrey L. Cleland Ph.D.
        225 Aberdeen Drive
        San Carlos, CA 94072


        JOEMAR, Inc.
        2923 Greenfield Road
        Glenshaw, PA 15118


        Jon Condra
        41 Countryside Dr.
        Doylestown, PA 18903


        Jonathan Davis
        35 Hillview Ave
        North Smithfield, RI 02896


        Joseph G. Gerardi, MBA
        4025 N Federal Hwy Apt 112A
        Ft. Lauderdale, FL 33310


        Julian Biba
        PO Box 256
        Tuxedo Park, NJ 10989


        Kevin D. Gates
        14 Graywood Dr.
        Lincoln, RI 02865


        Lake Street Capital Markets, LLC
        920 Second Avenue South, Suite 700
        Minneapolis, MN 55404


        Latham & Watkins, LLP
        555 11th Street NW, Suite 1000
        Washington, D.C. 20004-1306


        Llewelyn Lee
        100 Star Ridge Place
        El Paso, TX 79912
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 16 of 20




        Lucinda L. Tennant, R.N.
        30421 Pueblo Ct.
        Adel, IA 50003-8469


        Mario Mautino
        301 SE Orchid St.
        Ankeny, IA 50023


        Mark A. Saab Revocable Lilving Trust Dat
        396 Andover St.
        Lowell, MA 01852


        Marlene Wright-Barton
        3900 Galt Ocean Drive, Apt. 2501
        Ft. Lauderdale, FL 33310


        Marlene Wright-Barton, RAC
        3900 Galt Ocean Drive, Apt. 2501
        Ft. Lauderdale, FL 33310


        Marvao Medical Devices Ltd
        Business Centre, GMIT Galway, Dublin Roa
        Galway, Ireland H91 T8NW


        Matther Kleinsteuber
        1711 S Summerlin Ave
        Orlando, FL 32806


        Medevixx, LLC
        2804 NE 30th Street
        Ft. Lauderdale, FL 33308


        Michael Cremeans
        11875 Wellesley Lane
        Chardon, OH 44024


        Micronor Inc.
        900 Calle Plano, Suite K
        Camarillo, CA 93014


        MJI Family Investments C/O Marc Isaacs
        5002 E. Exeter Blvd
        Phoenix, AZ 85018
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 17 of 20




        Mountain Med Device Solutions, LLC
        17 Mohawk Trail
        Queensbury, NY 12804


        Neal Shore, M.D.
        4 Nelson Court
        Myrtle Beach, SC 29574


        NextPhase
        150 Hopper Avenue
        Waldwick, NJ 07463


        Nexus Research Informatics, Inc.
        6701 Corintia Street
        Carlsbad, CA 92011


        NG Production Films
        801 International Parkway, 5 floor
        Lake Mary, FL 32746


        Noble Life Sciences, Inc
        PO Box 242
        Woodbine, MD 21799


        Norman Schwartz
        3277 Surmont Drive
        Lafayette, CA 94551


        Origen, LLC
        21451 Vista Drive
        Trabuco Canyon, CA 92681


        Pathology Research Laboratory, Inc
        521 Rocca Avenue
        South San Francisco, CA 94082


        Patricia M. Gabri C/O David Gabri
        9714 Green Island Cove
        Windermere, FL 34786


        Patricia W Cash
        913 Jasmine Street
        Celebration, FL 34749
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 18 of 20




        Precision for Medicine, Oncology and Rar
        200 Route 31 North, Auite 102
        Flemington, NJ 08824


        Procurement Network Inc. (ProNet)
        1265 N. Manassero St., Suite 308
        Anaheim Hills, CA 92809


        Rebekah Link
        1125 Oklahoma Drive
        Ames, IA 50016


        Richard Harris MD
        501 W North Ave. Suite 201
        Melrose Park, IL 60162


        Richard Mark Friedhoff
        10 Tower Court
        London, England WC2H 9NU


        Ricky Solomon
        6516 Colulmbine Ct.
        Niwot, CO 80503


        Robert Stafford
        911 W. Cypress Lane
        Pompano Beach, FL 33069


        Scarsdale Consulting
        14 Oak Lane
        Scarsdale, NY 10585


        Scientific Animations
        2517 Tea Leaf Ln
        Tustin, CA 92782


        Shanghai Junshi
        Floor 13, Building 2, Nos. 36 and 58, Ha
        Shanghai, P.R.China


        Shanghai Yafo Capital
        2F,1305 South Suzhou Rd
        Shanghai, P.R.China
        , 200005
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 19 of 20




        Sheffield Corporation
        5 Sheffield West
        Winchester, MA 01890-3528


        Small Business Administration
        51 SW 1st Ave, Suite 201
        Miami, FL 33132


        Stephen Riley
        500 Circle Dr.
        Pompano Beach, FL 33062


        Steven O'Day, M.D.
        2344 Banyan Drive
        Los Angeles, CA 90051


        Steven Schwenk
        1291 Hammock Creek Way
        Ft Myers, FL 33905


        Syntactx
        4 World Trade Center, 150 Greenwich Stre
        New York, NY 10009


        Timan LLC
        PO Box 586
        Mendocino, CA 95462


        Timothy Murphy
        101 Blackstone Blvd
        Providence, RI 02906


        Timothy Murphy, M.D.
        101 Blackstone Blvd.
        Providence, RI 02908


        Trio Seed Partners, L.P.
        8429 Hobnail Rd.
        Manlius, NY 13104


        UPS Store #2033
        2805 E. Oakland Park Blvd
        Ft. Lauderdale, FL 33306
Case 20-24196-PDR   Doc 1   Filed 12/31/20   Page 20 of 20




        Urocam
        400 Spinnaker Way Unit 2
        Vaughan
        ON, Canada, L4K 5Y11


        Velosio, LLC
        PO Box 933191
        Cleveland, OH 44195


        Welocalize Life Sciences
        241 E 4th St
        Frederick, MD 21702


        Xiamen Amoytop Biotech Co, Ltd.
        No. 330 Wengjiao Rd,,Xinyang Industry Zo
        Xiamen, Fujian
        P.R. China, 361024


        Yourvaccx Founders, LLC
        4724 Lake Calabay Drive
        Orlando, FL 32837
